Citation Nr: 0214553	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  98-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of entitlement to an 
evaluation in excess of 10 percent for post-operative 
residuals of bunionectomy with metatarsal head osteotomy of 
the right 1st metatarsophalangeal joint.

2.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).

3.  Entitlement to an effective date earlier than May 10, 
1994 for the award of service connection for posttraumatic 
stress disorder (PTSD).

(The issue of entitlement to a rating in excess of 50 percent 
for PTSD will be addressed in a separate decision)


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 1997, the RO granted 
service connection for PTSD and assigned an initial 50 
percent rating effective to May 10, 1994.  In a decision 
dated March 2000, the RO denied a claim for increased rating 
for post-operative residuals of bunionectomy with metatarsal 
head osteotomy of the right 1st metatarsophalangeal joint as 
well as a claim for entitlement to TDIU.  In May 2001, a 
videoconference hearing was held before C.W. Symanski, who is 
the member of the Board rendering the final determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing.  38 U.S.C.A. § 7102(b) (West 1991).

The claim for entitlement to a rating in excess of 50 percent 
for PTSD requires further development.  The Board will defer 
adjudication of this issue pending additional development by 
the Board pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. at 3,105 (to be codified 
at 38 C.F.R. § 20.903).  After giving notice and reviewing 
the response to notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim for entitlement to an evaluation in 
excess of 10 percent for post-operative residuals of 
bunionectomy with metatarsal head osteotomy of the right 1st 
metatarsophalangeal joint.

2.  The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim for entitlement to TDIU.

3.  The veteran first filed a formal claim for service 
connection for PTSD on May 10, 1994; there are no 
communications prior to this time which may be considered a 
formal or informal claim.


CONCLUSION OF LAW

1.  An adequate and timely substantive appeal regarding the 
claim for entitlement to an evaluation in excess of 10 
percent for post-operative residuals of bunionectomy with 
metatarsal head osteotomy of the right 1st 
metatarsophalangeal joint was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.300, 20.302 (2002).

2.  An adequate and timely substantive appeal regarding the 
claim for entitlement to TDIU was not filed, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.101(c), 20.200, 
20.202, 20.300, 20.302 (2002).

3.  Entitlement to an effective date earlier than May 10, 
1994 for the award of service connection for PTSD is not 
established.  38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).

The issues in this case involve questions of law based solely 
on a retroactive review of the documents of file.  As such, 
the provisions of the VCAA are not applicable.  See generally 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  Nonetheless, the 
Board notes that basic principles of due process have been 
observed in this case.  In November 2001, the Board advised 
the veteran that his representative, James W. Stanley, Jr. 
was no longer recognized by VA as capable of representing 
claimants before VA.  At that time, the veteran was advised 
of his right to select a new representative from a Veteran's 
Service Organization, individual agent or licensed Attorney 
at Law to represent him with his appeal.  He was also given a 
VA contact number for assistance in obtaining a new 
representative, if he so desired.  By letter received in 
January 2002, the veteran elected to proceed with his appeal 
without representation.

With regard to the adequacy of appeal issues, a March 2002 
letter from the Board notified the veteran of its intent to 
adjudicate the issue of timeliness and/or adequacy of appeals 
with regard to claims for entitlement to an evaluation in 
excess of 10 percent for post-operative residuals of 
bunionectomy with metatarsal head osteotomy of the right 1st 
metatarsophalangeal joint and entitlement to TDIU.  This 
advisement included a summary of the relevant facts and 
notice of the applicable regulations.  The Board also 
provided the veteran with a 60-day period within which to 
submit additional evidence or information on these issues.

With regard to the earlier effective date issue, the veteran 
has provided argument and testimony in support of his claim 
which included citation to potentially relevant VA 
regulations.  The RO has provided the veteran notice of the 
Reasons and Bases for denying his claim.  The Board is not 
aware of any additional evidence which could substantiate any 
of the claims addressed in this decision.  The Board, 
therefore, will proceed to a decision at this time.

II.  Timeliness of Appeal

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a) (West 1991).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal. 38 U.S.C.A. 
§ 7105(d)(3) (West1991); 38 C.F.R. §§ 20.101(c), 20.203 
(2002).

In a decision dated on March 9, 2000, the RO denied claims 
for entitlement to evaluation in excess of 10 percent for 
post-operative residuals of bunionectomy with metatarsal head 
osteotomy of the right 1st metatarsophalangeal joint and 
entitlement to TDIU.  By letter received on March 22, 2000, 
the veteran's attorney filed a timely NOD on both issues.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 
20.302(a) (2002).  On May 18, 2000, the RO issued an SOC with 
an enclosed VA Form 9 in order to afford the veteran the 
opportunity to perfect his appeal on the issues identified in 
his NOD, if he so desired.  See 38 U.S.C.A. § 7105(d)(1) 
(West 1991). The cover letter to the SOC advised the veteran 
to the following:

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that 
by completing and filing the enclosed VA Form 
9, Appeal to Board of Veterans' Appeals.  
Please read the instructions that come with the 
VA Form 9 very carefully.  They tell you what 
you need to do, and how much time you have to 
do it, if you want to continue your appeal.  
They also tell you about how to get assistance, 
about your hearing rights, and about a number 
of other important things.  

Please let us know if you have any questions, 
or if you did not receive a copy of VA Form 9 
with this mailing.

(emphasis original).

On June 8, 2000, the veteran's attorney submitted additional 
medical records to be associated with the claims folder.  The 
cover letter stated as follows:

"Please have the enclosed documentation be 
made official exhibits to the veteran's file.

Thank you for your assistance in this matter."

On August 3, 2000, the RO called the veteran's attorney to 
inform him that a "VAF 9" had not been filed on these 
claims.  At that time, his office indicated that such a form 
would be forwarded.

On February 20, 2001, the RO issued a Supplemental Statement 
of the Case (SSOC) covering the following issues: (1) 
evaluation of post-traumatic stress disorder (PTSD); (2) 
entitlement to an effective date earlier than May 10, 1994 
for service connection for PTSD; (3) entitlement to an 
evaluation in excess of 10 percent for post-operative 
residuals of bunionectomy with metatarsal head osteotomy 
right 1st metatarsophalangeal joint and (4) entitlement to 
TDIU.  At this time, the RO informed the veteran and his 
representative of the need to submit a substantive appeal as 
follows:

"As this Supplemental Statement of the 
Case, however, contains issues which were 
not included in your Substantive Appeal 
(evaluation of residuals of bunionectomy 
and entitlement to individual 
unemployability), you must respond by March 
13, 2001, to perfect your appeal as to the 
new issue.  If you do not timely file a 
Substantive Appeal as to any new issue(s) 
we will place your records on the docket of 
the Board of Veterans Appeals for review of 
the prior issues, if any, and the Board of 
Veterans Appeals will provide you with a 
copy of its decision.

If you feel that you have stated your case 
completely on the issues of evaluation of 
and possible earlier effective date of post 
traumatic stress disorder and you do not 
plan on submitting VA Form 9 on the issues 
of evaluation of postoperative residuals of 
bunionectomy and entitlement to individual 
unemployability, you should let us know so 
that we may forward your appeal to the 
Board without waiting for the 60-day period 
to expire."

(emphasis original).

The record next reflects that the veteran and his attorney 
attended a videoconference hearing before the undersigned in 
May 2001 at which time the veteran's attorney requested the 
Board to assume jurisdiction over the claims for entitlement 
to evaluation in excess of 10 percent for post-operative 
residuals of bunionectomy with metatarsal head osteotomy of 
the right 1st metatarsophalangeal joint and entitlement to 
TDIU.  Prior to this time, however, the RO did not receive 
any written document, either from the veteran or his 
attorney, which expressed a desire to appeal to the Board 
these claims.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (2002).  
A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2002).  The Substantive Appeal should set 
forth specific allegations of error of fact or law related to 
specific items in the SOC and clearly identify the benefit 
sought on appeal.  Id.  In the event that an SOC or SSOC 
addresses several issues, a substantive appeal "must either 
indicate that the appeal is being perfected as to all those 
issues or must specifically identify the issues appealed."  
Id.  Although the Board will construe all arguments advanced 
by a claimant in a liberal manner, the Board may dismiss any 
appeal which is not in conformity with VA law and 
regulations.  38 U.S.C.A §§ 7105(d)(5), 7108 (West 1991); 38 
C.F.R. § 20.202 (2002).

As shown above, the RO initially adjudicated the claims in 
question by means of a rating decision dated on March 9, 
2000.  The veteran's attorney filed a timely NOD, and the RO 
issued an SOC on May 18, 2000.  Thereafter, the RO 
specifically advised the veteran and his representative on 
two occasions, by verbal contact on August 3, 2000 and SSOC 
on February 20, 2002, that a Substantive Appeal had not been 
filed on these claims.  The veteran's representative 
indicated to the RO that a Substantive Appeal would be 
forthcoming, but no document or correspondence was received 
by the RO alleging any error of law or fact regarding these 
issues within the later one-year time period following the 
RO's initial adjudication on March 9, 2000.  The veteran, 
therefore, did not file within the appeal period a 
Substantive Appeal discussing errors of fact or law with 
regard to his claims for entitlement to an evaluation in 
excess of 10 percent for post-operative residuals of 
bunionectomy with metatarsal head osteotomy of the right 1st 
metatarsophalangeal joint and entitlement to TDIU within the 
appeal period.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2002).

In so deciding, the Board notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (2002).  
Nor does the record disclose that good cause exists for the 
veteran's failure to timely file a substantive appeal.  Id.  
See 38 C.F.R. § 3.109(b)(2002); Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).  Furthermore, the filing of additional 
evidence by the veteran's representative on June 8, 2000 had 
no effect on the time limit for completing the appeal.  38 
C.F.R. § 20.304 (2002).  The Board has no discretion to 
exercise jurisdiction over any issue other than under those 
bases provided by statute or regulation.  Rowell v. Principi, 
4 Vet. App. 9, 15 (1993).  Therefore, the Board must dismiss 
the claims for entitlement to an evaluation in excess of 10 
percent for post-operative residuals of bunionectomy with 
metatarsal head osteotomy of the right 1st 
metatarsophalangeal joint and entitlement to TDIU due to the 
absence of an adequate and timely filed substantive appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.101(c), 20.200, 20.202, 20.300, 20.302 (2002).

III.  Earlier effective date

The veteran is in receipt of an award of service connection 
for PTSD effective to May 10, 1994.  In a statement received 
on May 18, 1998, the veteran's then attorney of record raised 
the following argument:

The second issue concerns the question of an 
earlier onset date.  This is more of a 
question of law.  It is true that the claimant 
filed his claim, on 5-10-94 and that generally 
VA regulations provide that the effective date 
of a claim with certain exceptions, is the 
date the claim is received he is not 
contending that his claim was filed before 
that date.  38 C.F.R. 3.400.  But wait!  VARO 
erred in its reasons and basis by not 
considering the parameters of 38 C.F.R. 3.155 
i.e.., an informal claim.  The veteran was 
treated for post traumatic disorder at a VA 
facility and the information was well within 
the control of the Secretary of Veteran 
Affairs.   Bell v. Derwinski, 2 Vet. App. 263 
(1993).  Since this constituted an informal 
claim for disability benefits and the 
effective date thereof within one year of the 
5-10-94 filing date of no earlier 5-10-93 
would be available.  Because VARO did not 
discuss this regulation nor its applicability 
in this case, it's decision is clearly 
erroneous and therefore must be reversed and 
an earlier effective date granted by the 
Board.

During his appearance before the undersigned in May 2001, the 
veteran appeared to argue that he raised the issue of service 
connection for PTSD during his December 28, 1993 appearance 
before the RO.  At the December 1993 RO hearing, the veteran 
testified as follows:

(Veteran's Attorney):  Even after the surgery, 
do you still have restricted range of motion 
in your toe?

(Veteran):  I have very restricted range of 
motion.

(Veteran's Attorney):  How much?

(Veteran):  I have, like you said, around 
about a 70 to 75-percent range as far as --

(Veteran's Attorney):  Seventy-five percent of 
normal?

(Veteran):  Yes, normal in that big toe.  Like 
I said, it has been limited a whole lot 
because the calf in my leg is very small, and 
I cannot climb, I cannot run, I cannot jump, I 
cannot-, I can walk about 500 feet.  It gets 
tired, it aches, it's aching right now, I have 
cramps where I have to jump up straight up out 
of the bed.  My wife can testify to that.  I 
have to jump straight up on the floor before I 
can-, the blood flow of my leg to my foot, I 
just do not have that type of blood flow 
through there anymore, and it have gave me 
very, very much distress as far as PTSD 
almost.  I try not to think about that word 
much.

At another point in the hearing, the veteran testified in 
reference to his VA hospitalization treatment with 
antibiotics as follows:

(Veteran's Attorney):  Okay.  All right.  Is 
there anything else you want to tell us, 
Herman?  Anything else that we need to know 
that we haven't put in the record?

(Veteran):  Well, I was just going to go ahead 
and finish it.

(Veteran's Attorney):  Go ahead?

(Veteran):  What happened there, when he sent 
me over there and put me in the hospital, they 
had give me IV.  They kept me there for 4 days 
for IV and for the wound to heal up.  But the 
toe, already, was gone completely, and this is 
when I got very frustrated.  Like I said about 
being a (= = = =) person, to get not PTSD, but 
I had to try not to concentrate on this toe 
because if I had of, I probably would be right 
now.  If I always did not concentrate on, like 
I said, I could not walk, I cannot walk fast, 
I cannot do anything I used to do.  It just 
has me in a very disgusted situation about 
being a pastor of a church, I cannot do that.  
I try to do very much as I can to go around 
and see my members.  I cannot do that as often 
as I did.  There are limitations to try to 
walk up a chair well and trying to climb 
hills, and stuff of that nature is very 
limited.

Section 5110(a), title 38, United States Code, provides that 
"[u] nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R.  3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991). 

The veteran was discharged from service in October 1969.  The 
record reflects, and the veteran concedes, that he first 
filed a formal claim for service connection for PTSD by means 
of a 21-4138 filing received on May 10, 1994.  Because he did 
not file his claim within one year following his separation 
from service, the proper effective date is either the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (2002). 

The veteran raised two separate arguments in support of his 
claim for an earlier effective date.  First, he alleges that, 
during his personal hearing on December 28, 1993, he filed an 
informal claim for service connection for PTSD in accordance 
with 38 CFR 3.155.  This regulation defines an " informal 
claim" as "[a]ny communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by" VA.  . . . ."  38 C.F.R. § 3.155 (2002) (emphasis 
added).  Furthermore, the regulation states that the informal 
claim "must identify the benefit sought."  Id.  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).

The Board has carefully reviewed the veteran's testimony as 
recited above, and fails to find any suggestion that the 
veteran intended to apply for service connection for PTSD.  
This finding is further buttressed by the fact that follow-up 
correspondence from the veteran's attorney, by letters 
received on November 8, 1993 and January 20, 1994, make no 
mention of an intent to apply for VA benefits based on PTSD.  
There is simply no evidentiary support for the proposition 
that the veteran intended to file an informal claim or sought 
benefits in relation to his PTSD during his December 1993 
appearance.

The second theory is based on an argument that VA had 
constructive possession of VA medical records evidencing a 
diagnosis of PTSD prior to the formal claim submitted on May 
10, 1994, and that such documentation constituted an informal 
claim under 38 C.F.R. § 3.157.  This provision, however, only 
applies to claims "[o]nce a formal claim for pension or 
benefits has been allowed or a formal claim for compensation 
disallowed . . . ."  38 C.F.R. § 3.157(b) (2002).  Prior to 
May 10, 1994, a formal claim for PTSD had not been allowed, 
disallowed or, as held above, even filed.  His VA clinical 
records, therefore, may not be accepted as constituting an 
informal claim under 38 C.F.R. § 3.157.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-56 (1993).

Based on the above, the Board finds that the veteran first 
filed a formal claim for service connection for PTSD on May 
10, 1994.  There are no communications prior to this time 
which may be considered a formal or informal claim.  
Therefore, the claim of entitlement to an effective date 
earlier than May 10, 1994 for the award of service connection 
for posttraumatic stress disorder (PTSD) must be denied.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for post-operative residuals of bunionectomy with 
metatarsal head osteotomy of the right 1st 
metatarsophalangeal joint is dismissed.

The claim of entitlement to TDIU is dismissed.

The claim of entitlement to an effective date earlier than 
May 10, 1994 for the award of service connection for 
posttraumatic stress disorder (PTSD) is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

